Arnold, C. J.,
delivered the opinion of the court.
The proper court of a garnishee’s residence, has jurisdiction of ¡an attachment against a householder who resides in another county to whom the garnishee is indebted; Smith v. Mulhern, 57 Miss. 591. But when, as in this case, the jurisdiction depends on the indebtedness • of the garnishee to the defendant in attachment, if the garnishee owes nothing and has no effects of the defendant in his hands, or if he .so answers, and his answer is not successfully controverted, the suit fails and should be dismissed for the want of jurisdiction, unless this result is avoided by other process which may be issued under •§ 2421 of the code at the instance of the plaintiff in attachment. Smith v. Mulhern, supra; Ellison v. Lewis, 57 Miss. 588. The •answer of a garnishee may be traversed at any time during the term at which it is filed, and assuming that the jurisdiction of the court in Lauderdale county may have been maintained by the .answer of the garnishee being controverted, or by the issuance of other process through which property or debts of the defendants may have been found in that county, Smith v. Mulhern, supra, is •conclusive against the change of venue to Smith county.
The change of venue was not made to some convenient county, under § 1502 of the code, on account of undue influence, prejudice •existing in the public mind, or other cause alleged which would have prevented the defendants from obtaining a fair and impartial ■trial in Lauderdale county, but it was made under § 1498 of 'the ■code, on the ground that the defendants were sued out of the county -of their household and residence. Section 1502 of the code applies to all civil actions, but § 1498, only to ordinary civil actions, and it .requires, that with the exception of local actions, and unless other*128wise provided, they shall be brought in the county of the defendant’s household and residence, and that if brought in any other county, the venue may be changed on his application to the county of his household and residence.
Suits by attachment, are governed by a different law. Under § 2418 of the code, they may be brought in any county in which the defendant may have property or debts, or in which he may be found, and there is no provision in such case, for a change of venue to the county of his household and residence. The only change of venue allowable to the defendant in an attachment suit, is that provided by § 1502 of the code. So that, according to our statutes, when a debtor is sued in an ordinary action, not local or otherwise provided for, his convenience is consulted as to where the suit shall be brought and conducted, but when he subjects himself to the extraordinary remedy by attachment, the rights of the creditor are placed above the convenience of the debtor. The affidavit and bond required of the attaching creditor, are then deemed sufficient, safeguards for the protection of the debtor in any county in which he may have property or debts.
The change of venue from Lauderdale to Smith county was-without authority of law, and the court in the latter county acquired no jurisdiction, and its judgment is void.

The judgment is reversed, and the cause dismissed as to Smith county.